DETAILED ACTION
This action is in response to the amendment 04/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25, 27 – 28 and 30 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0024187; (hereinafter Tatsumi) in view of US Pub. No. 2012/0162833; (hereinafter Russ), US Patent No. 5,877,927; (hereinafter Parat) and further in view of US Pub. No. 2007/0285854; (hereinafter Rodgers).

Regarding claim 25, Tatsumi [e.g. Figs. 1 and 3] discloses a circuit apparatus comprising: an electrostatic discharge (ESD) protection device comprising: a detection circuit [e.g. 8 and Inv1, Inv2]; a control circuit [e.g. Inv3]; and a transistor [e.g. 5]; a rail power supply [e.g. 2] for power supply of the circuit apparatus; and wherein the ESD protection device is coupled to the high voltage supply terminal [e.g. 2], wherein the detection circuit is configured to distinguish between a positive ESD event and a high-voltage rising pad pulse on the high voltage supply terminal [e.g. paragraph 045 recites “The detection circuit 8 configures an RC series circuit that includes a detection resistor Ra and a detection capacitor Ca.” Paragraphs 047-048 recites “The ESD protection circuit 100 is so designed as not to react, for example, normal rising and fluctuation of a potential of the power supply wiring 2 with use of a time constant obtained from the detection resistor Ra and the detection capacitor Ca. When the potential of the power supply wiring 2 is intentionally raised as in normal power-on, the rising speed of a pulse thereof is lower than that when an ESD surge occurs. Therefore, a potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises without being delayed from rising of the potential of the power supply wiring 2. In contrast, when a pulse of a frequency higher than the frequency estimated in the normal operation (for example, an ESD surge) is applied to the power supply wiring 2, the potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises behind rising of the potential of the power supply wiring 2. A potential in a human body model (HBM) that is a representative model of the ESD rises in an extremely short time such as several hundreds of nanoseconds, and the time constant of the detection circuit 8 is determined such that the above-described potential VRC rises by rising of a potential of such a high frequency behind rising of the potential of the power supply wiring 2”], wherein the detection circuit comprises a voltage threshold detection circuit [e.g. 8, Inv1] configured to detect an ESD event [e.g. paragraph 048 recites “when a pulse of a frequency higher than the frequency estimated in the normal operation (for example, an ESD surge) is applied to the power supply wiring 2, the potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises behind rising of the potential of the power supply wiring 2. A potential in a human body model (HBM) that is a representative model of the ESD rises in an extremely short time such as several hundreds of nanoseconds, and the time constant of the detection circuit 8 is determined such that the above-described potential VRC rises by rising of a potential of such a high frequency behind rising of the potential of the power supply wiring 2”], wherein the control circuit is configured to provide a control signal on its output dependent on a detection output signal of the detection circuit [e.g. paragraph 048 recites “when a pulse of a frequency higher than the frequency estimated in the normal operation (for example, an ESD surge) is applied to the power supply wiring 2, the potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises behind rising of the potential of the power supply wiring 2. A potential in a human body model (HBM) that is a representative model of the ESD rises in an extremely short time such as several hundreds of nanoseconds, and the time constant of the detection circuit 8 is determined such that the above-described potential VRC rises by rising of a potential of such a high frequency behind rising of the potential of the power supply wiring 2”], and wherein the transistor is coupled to a reference potential terminal [e.g. 3] and the high voltage supply terminal [e.g. 2] and a control input of the transistor is coupled to the output of the control circuit [e.g. gate terminal].
Tatsumi fails to explicitly disclose a programmable device comprising a high voltage supply terminal configured to provide high-voltage pulses for programming the programmable device, wherein the ESD protection device is coupled to the high voltage supply terminal of the programmable device, wherein the voltage threshold detection circuit is a voltage amplitude threshold detection circuit; to detect an ESD event when an amplitude of a voltage input signal of the detection circuit exceeds a given voltage amplitude threshold; wherein the voltage amplitude threshold is set higher than a required high-voltage pad pulse for programming the programmable device. Emphasis added to the limitation that Tatsumi fails to explicitly disclose.
Russ [e.g. Figs. 5 - 6] teaches wherein the voltage threshold detection circuit is a voltage amplitude threshold detection circuit [e.g. 226; paragraph 016 recites “the ESD detection element 226 monitors voltage on the first circuit node 206 and activates an ESD pulse signal, SESDPulse, based on whether the monitored voltage is representative of an incoming ESD pulse”]; to detect an ESD event when an amplitude of a voltage input signal [e.g. Fig. 5; at 206] of the detection circuit [e.g. 226] exceeds a given voltage amplitude threshold [e.g. Fig. 6; step 602, paragraph 033 recites “at 602 monitoring voltage on the first circuit node and asserting an ESD pulse signal for a predetermined time if the slope and the magnitude of the voltage exceed predetermined thresholds”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the voltage threshold detection circuit is a voltage amplitude threshold detection circuit; to detect an ESD event when a magnitude of a voltage input signal of the detection circuit exceeds a given voltage magntiude threshold as taught by Russ in order of being able to provide a ESD protection due to a magnitude of the voltage so as to avoid over-voltage / spikes damage to the protected device.
Parat [e.g. Fig. 1] teaches a programmable device [e.g. 110] comprising a high voltage supply terminal [e.g. 100] configured to provide high-voltage pulses for programming the programmable device [e.g. col. 2, lines 24 – 59 recites “input 100 (e.g., a pad on an IC die) couples an input voltage (Vpp) to integrated circuit (IC) chip 160, which includes a circuit 110, ESD (or transient) clamping circuit 120, timer circuit 130 and Vcc override circuit 140. Circuit 110 performs a function of IC chip 160 and may include a multiplicity of circuits for performing logic operations. According to one embodiment, integrated circuit 160 is a flash memory device and circuit 110 includes a flash memory array and associated periphery circuits wherein input 100 is coupled to receive a high programming voltage (Vpp)”], wherein the ESD protection device [e.g. 120] is coupled to the high voltage supply terminal of the programmable device [e.g. 110].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by a programmable device comprising a high voltage supply terminal configured to provide high-voltage pulses for programming the programmable device, wherein the ESD protection device is coupled to the high voltage supply terminal of the programmable device as taught by Parat in order of being able to effectively provide ESD protection against a fault of a pulse input. 
Rodgers [e.g. Fig. 2] teaches the voltage amplitude threshold being set higher than a required high-voltage pad pulse for programming the programmable device [e.g. paragraph 047 recites “In the embodiment of FIG. 2, the ESD trigger circuit (210) is coupled between the power supply bus (VCC) and ground for detecting ESD events at the protected input pin (e.g., IN<1>. For example, the trigger circuit may detect an ESD event and generate an output pulse, if the slew rate of the VCC bus, and thus, the slew rate of the zapped input pin, is above an "always trigger" threshold value (e.g., 1.5 volts/ns).  On the other hand, generation of an output pulse may be prevented, if the slew rate of the VCC bus is below a "never trigger" threshold value (e.g., 0.05 volts/ns)”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by the voltage amplitude threshold being set higher than a required high-voltage pad pulse for programming the programmable device as taught by Rodgers in order of being able to define a characteristic boundary between normal and abnormal operation.
Furthermore, it would have been obvious to one having ordinary skill in before the effective filing date to set the voltage amplitude threshold higher than a required high-voltage pad pulse for programming the programmable device, since it has been held that discovering an optimum value / workable value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skills in the art would have been motivated to modify Tatsumi  in the manner set forth above for the purpose being able to select acceptable / workable value(s) based on characteristics of the protected circuit, such that ESD protect circuit  will be in a nonconductive state during normal operation and in a conductive state during abnormal state.

Regarding claim 27, Tatsumi fails to disclose wherein the voltage amplitude threshold of the detection circuit is configurable.  
Rodgers [e.g. Fig. 8] teaches wherein the voltage amplitude threshold of the detection circuit is configurable [e.g. paragraph 074 recites, “the voltage value at the reference node (Vref) may vary during an ESD event”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the voltage amplitude threshold of the detection circuit is configurable as taught by Rodgers in order of being able to change the sensitivity of the ESD device.

Regarding claim 28, Tatsumi [e.g. Figs. 1 and 3] discloses wherein the voltage threshold detection circuit comprises a comparator [e.g. 8 and Inv1 similar as the comparator of the instant application which recites in page 4, lines 12 – 13, “the comparator comprises a voltage divider and a first inverter”]. EPC-419 Page 3 of 5  

Regarding claim 30, Tatsumi [e.g. Figs. 1 and 3] discloses wherein the detection circuit comprises only transistors as active components [e.g. transistors of Inv1 and Inv2].  

Regarding claim 31, Tatsumi [e.g. Figs. 1 and 3] discloses wherein the control circuit comprises a second inverter [e.g. Inv3].  

Claim(s) 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Russ, Parat, Rodgers and further in view of US Pub. No. 2003/0076639; (hereinafter Chen).

Regarding claim 26, Tatsumi fails to disclose wherein the ESD protection device further comprises a capacitor circuit for AC-coupling or high pass coupling the high voltage supply terminal to an input of the detection circuit.  
Chen [e.g. Fig. 4] teaches wherein the ESD protection device further comprises a capacitor circuit [e.g. Cn] for AC-coupling or high pass coupling the high voltage supply terminal [e.g. 12] to an input of the detection circuit [e.g. Rn1, Rn2].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the ESD protection device further comprises a capacitor circuit for AC-coupling or high pass coupling the high voltage supply terminal to an input of the detection circuit as taught by Chen in order of being able to provide a suitable voltage to the control end allowing the primary discharging component to release the optimum amount of ESD stress.

Regarding claim 29, Tatsumi [e.g. Figs. 1 and 3] discloses wherein the comparator comprises a voltage divider [e.g. 8] and a first inverter [e.g. Inv1], and an input of the first inverter is coupled to the voltage divider for tapping a partial voltage of the voltage divider [e.g. voltage between Ra and Ca].  
	Tatsumi fails to disclose wherein the voltage divider is connected in series with a capacitor circuit.
	Chen [e.g. Fig. 4] teaches wherein the voltage divider [e.g.Rn1, Rn2] is connected in series with a capacitor circuit [e.g. Cn].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the voltage divider is connected in series with a capacitor circuit as taught by Chen in order of being able to provide a suitable voltage to the control end allowing the primary discharging component to release the optimum amount of ESD stress.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Russ, Parat, Rodgers and further in view of US Patent No. 5,959,820; (hereinafter Ker).

Regarding claim 32, Tatsumi fails to disclose wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors arranged in series.  
Ker [e.g. Fig. 5a and 10a] teaches wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors arranged in series [e.g. NCLSCR1 and NCLSCR2].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors arranged in series as taught by Ker in order of being able to sustain high ESD stress.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Russ, Parat, Rodgers and further in view of US Pub. No. 2008/0259511; (hereinafter Worley).

Regarding claim 33, Tatsumi fails to disclose wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors (NMOS) arranged in series, and wherein each of the NMOS transistors is arranged in a deep N-well.  
Worley [e.g. Figs. 6 - 8] teaches wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors (NMOS) arranged in series [e.g. 104, 105], and wherein each NMOS transistors is arranged in a deep N-well [e.g. as shown and paragraph 028].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the transistor comprises two low voltage n-channel metal-oxide-semiconductor field-effect transistors (NMOS) arranged in series, and wherein each of the NMOS transistors is arranged in a deep N-well as taught by Worley in order of being able to obtain a protection trigger voltage that is less than twenty percent higher than its holding voltage.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi in view of Russ, Parat, Rodgers and further in view of US Pub. No. 2014/0177113; (hereinafter Gueorguiev).

Regarding claim 34, Tatsumi fails to disclose wherein the transistor comprises a high voltage n-channel metal-oxide-semiconductor field-effect transistor comprising a high voltage N-well and a P-well.
Gueorguiev [e.g. Figs. 1 - 3] teaches wherein the transistor [e.g. 300 of Fig.3 corresponding to M1, 210 of Fig. 2, paragraph 033] comprises a high voltage n-channel metal-oxide-semiconductor field-effect transistor comprising a high voltage N-well and a P-well [e.g. as shown in Fig. 3; paragraph 033 recites “a Laterally Diffused MOS transistor (LDMOS) in a standard low voltage CMOS process having a high voltage NWELL (NW) region (serving as a drain) is described. The transistor, for example, is the transistor 210 (M1) in FIG. 2. The transistor 300 includes a gate 302, an NWELL region 304, a PWELL region 306, and a P- region 308.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tatsumi by wherein the transistor comprises a high voltage n-channel metal-oxide-semiconductor field-effect transistor comprising a high voltage N-well and a P-well as taught by Gueorguiev in order of being able to provide a breakdown voltage sufficient to allow a low voltage process to be used to construct the chip and still allow the HV ESD module to provide ESD protection, Abstract.
Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in page 7 with respect to claim 25 and the Tatsumi reference:
“the ESP protection circuit of Tatsumi is only configured to distinguish between a normal DC voltage on the power supply line/terminal and pulses which are caused by an ESP event.
Applicant notes that Tatsumi is silent with regard to an ESD protection device which is configured to distinguish between different kinds of pulses on a terminal or line. The ESD protection device according to claim 25 is configured to distinguish between a positive ESD event and a high-voltage rising pad pulse on the high voltage supply terminal.”
	In response, the examiner submits that Tatsumi teaches in paragraphs 047-048 “The ESD protection circuit 100 is so designed as not to react, for example, normal rising and fluctuation of a potential of the power supply wiring 2 with use of a time constant obtained from the detection resistor Ra and the detection capacitor Ca. When the potential of the power supply wiring 2 is intentionally raised as in normal power-on, the rising speed of a pulse thereof is lower than that when an ESD surge occurs. Therefore, a potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises without being delayed from rising of the potential of the power supply wiring 2. In contrast, when a pulse of a frequency higher than the frequency estimated in the normal operation (for example, an ESD surge) is applied to the power supply wiring 2, the potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises behind rising of the potential of the power supply wiring 2. A potential in a human body model (HBM) that is a representative model of the ESD rises in an extremely short time such as several hundreds of nanoseconds, and the time constant of the detection circuit 8 is determined such that the above-described potential VRC rises by rising of a potential of such a high frequency behind rising of the potential of the power supply wiring 2”; “when a pulse of a frequency higher than the frequency estimated in the normal operation (for example, an ESD surge) is applied to the power supply wiring 2, the potential VRC of the node that couples the detection resistor Ra to the detection capacitor Ca rises behind rising of the potential of the power supply wiring 2. A potential in a human body model (HBM) that is a representative model of the ESD rises in an extremely short time such as several hundreds of nanoseconds, and the time constant of the detection circuit 8 is determined such that the above-described potential VRC rises by rising of a potential of such a high frequency behind rising of the potential of the power supply wiring 2”.
	As stated above, Tatsumi explicitly disclose “distinguish between a positive ESD event and a high-voltage rising pad pulse on the high voltage supply terminal”.
Further, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to distinguish between different kinds of pulses on a terminal or line) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant(s) argue(s) in page 9 with respect to claim 25 and the Russ reference:
“The second embodiment --of Russ-- teaches a slew rate detector but not a voltage amplitude detector: “[...] the ESD detection element 306A, which comprises a resistor 324 in series with a capacitor 326, selectively drives a gate of p-type transistor 328. [...]. See Russ, paragraph [0024]. In paragraph [0033], Russ discloses: “The method starts at 602 by monitoring voltage on the first circuit node and asserting an ESD pulse signal for a predetermined time if the slope and the magnitude of the voltage exceed predetermined thresholds.” Reading this paragraph in the context of the whole application, this has to be understood such that Russ teaches that when the slew rate exceeds a given threshold, an ESD pulse signal is detected.

According to this paragraph the slope is considered. When monitoring the slew rate and the slew rate is higher than a given threshold for a given time, it is inherently clear that the magnitude of the signal is higher than a predefined value, but it does not allow a comparison between different kinds of pulses. Accordingly, the embodiment shown in Figure 6 does not disclose a detection circuit comprising a voltage amplitude threshold detection circuit, wherein the voltage amplitude threshold is set higher than a required high-voltage pad pulse for programming the programmable device.”
	In response, the examiner submits that paragraph 016 of Russ recites “the ESD detection element 226 monitors voltage on the first circuit node 206 and activates an ESD pulse signal, SESDPulse, based on whether the monitored voltage is representative of an incoming ESD pulse. Further, paragraph 033 of Russ recites “at 602 monitoring voltage on the first circuit node and asserting an ESD pulse signal for a predetermined time if the slope and the magnitude of the voltage exceed predetermined thresholds”. Russ explicitly disclose that both parameters are used, the slope and magnitude of the voltage exceeds predetermined thresholds (i.e. see step 602 of Fig. 6), and there is no room for other interpretation.
	Further, Applicant(s) argue(s) in page 10 with respect to claim 25 and the Rodgers reference:
“Rogers does not disclose…wherein the voltage amplitude threshold is set higher than a required high-voltage pad pulse for programming the programmable device.”

Rodgers teaches in paragraph 047 “In the embodiment of FIG. 2, the ESD trigger circuit (210) is coupled between the power supply bus (VCC) and ground for detecting ESD events at the protected input pin (e.g., IN<1>. For example, the trigger circuit may detect an ESD event and generate an output pulse, if the slew rate of the VCC bus, and thus, the slew rate of the zapped input pin, is above an "always trigger" threshold value (e.g., 1.5 volts/ns). On the other hand, generation of an output pulse may be prevented, if the slew rate of the VCC bus is below a "never trigger" threshold value (e.g., 0.05 volts/ns)”].
	Furthermore, Applicant(s) argue(s) in page 11 with respect to claim 25 and the Parat reference are moot because the argument(s) are directed to features that are disclosed by the primary reference Tatsumi, as stated in the rejection under 35 USC 103 set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX TORRES-RIVERA whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838